O’QUINN, Justice
(concurring).
My concurrence is limited to agreement that the trial court erred in sustaining the plea of res judicata and that the cause should be remanded for further proceedings.
In view of this Court’s holding in the recent case of Cearley v. Cearley, Tex.Civ.App. 536 S.W.2d 96 (1976) that military retirement benefits are not acquired by the serviceman merely by reason of the passage of the minimum twenty years of service, it appears possible in this case that the prospective retirement benefits of the appellee did not constitute any part of the community property at the time of the divorce decree.
In Cearley we said that retirement pay is not acquired, within the meaning of Article 5.01, Texas Family Code, “until the minimum service has been completed and all events fixing government liability have occurred in compliance with” the federal statutes to establish a “claim of money presently due.” Until the serviceman makes an election to retire, after completing the minimum years of service, and obtains administrative credit for satisfactory years of service, no pay or benefits can be acquired by him.
Upon further proceedings below, the court and the parties should not proceed on an assumption, without proof clearly establishing a completed claim for retired pay, that appellee’s prospective retirement pay had been acquired by him during the marriage so as to become a part of the community estate.
SHANNON, J., joins in this concurring opinion.